Case 1:19-cv-22487-RS Document 58 Entered on FLSD Docket 09/04/2019 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

 STATE FARM MUTUAL AUTOMOBILE
 INSURANCE COMPANY and STATE FARM
 FIRE AND CASUALTY COMPANY,
                                                                      CASE NO. 1:19-cv-22487-RS
               Plaintiffs,
  v.

 MARK CERECEDA, D.C., et. al.,

          Defendants.
 ________________________________________/

         UNOPPOSED MOTION FOR LEAVE TO EXCEED PAGE LIMITATION AND
                     SUPPORTING MEMORANDUM OF LAW
       All Defendants, pursuant S.D. Fla. Local Rule 7.1(c)(2), hereby move for leave to exceed the 20-

 page limit generally applicable to motions in this Court for purposes of their motion to dismiss the

 Complaint filed by State Farm Mutual Automobile Insurance Company and State Farm Fire And

 Casualty Company (collectively, “State Farm”), and in furtherance thereof respectfully state:

                                  I. FACTS AND PROCEDURAL HISTORY

          1.        State Farm filed this action on June 14, 2019. DE 1.

          2.        The Complaint in this matter is over 70 pages long, names 20 defendants, includes 8

 counts sounding in fraud and relating to Florida’s personal injury protection (“PIP”) auto insurance

 statute, attached 39 exhibits, some of which contain substantial amounts of information, and seeks in

 excess of four million dollars in damages. This case is legally and factually complex by any standard.

          3.        The Defendants’ deadline to respond to State Farm’s complaint is September 9, 2019.

 All Defendants plan to file a single, omnibus motion to dismiss State Farm’s complaint.




                                                      Page 1 of 3

                                          FUERST ITTLEMAN DAVID & JOSEPH
       ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 58 Entered on FLSD Docket 09/04/2019 Page 2 of 3



         4.       In light of the voluminous and complex nature of State Farm’s complaint and omnibus

 nature of the Defendants’ planned motion to dismiss, the Defendants request leave to exceed, by a

 reasonable 20 pages, the page limit generally applicable to motions in this Court.

                                               II. MEMORANDUM

         Under Local Rule 7.1(c)(2), absent leave of Court all motions are limited to 20 pages, not

 including title pages preceding the first page of text, tables of contents, tables of citations, “request

 for hearing” sections, signature pages, certificates of good faith conferences, and certificates of service.

 Due to the detailed statutory, regulatory, and factual background set forth in State Farm’s complaint,

 the Defendants request leave to exceed the 20-page limit by 20 pages, creating a revised page limit of

 40. These extra pages are necessary for the Defendants to fully set forth their arguments for dismissal

 of State Farm’s complaint.

         “Federal courts are vested with the inherent power to manage their affairs so as to achieve the

 orderly and expeditious disposition of the cases.” Burden v. BTI Employee Screening Serv., Inc., 248 F.3d

 1138, at *1 (5th Cir. 2001); Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1306

 (11th Cir. 2009). Further, under Fed. R. Civ. P. 83(b), “[a] judge may regulate practice in any manner

 consistent with” the federal law and the district court’s local rules.

         Given this authority, the Court should permit the Defendants to exceed the page limitation

 for their motion to dismiss. As noted, the Defendants plan to file a single, omnibus motion to dismiss

 on behalf of all Defendants. Had these Defendants filed individual motions within the Court’s

 standard page limitation, the total filings could have reached 400 pages, and would have precipitated

 multiple responses from State Farm. Thus, the efficient and orderly disposition of this case will be

 greatly aided by the filing of a single, omnibus motion to dismiss, even if the page limit for that motion

 is modestly increased. Further, by allowing the Defendants sufficient space to thoroughly present

                                                     Page 2 of 3

                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
Case 1:19-cv-22487-RS Document 58 Entered on FLSD Docket 09/04/2019 Page 3 of 3



 their arguments at this stage of the litigation, the Court will facilitate the process of narrowing or

 eliminating the issues in this case, thereby creating additional efficiencies.

       Undersigned counsel sought State Farm’s views regarding the relief requested herein via email

 and by telephone on September 4, 2019, and State Farm does not oppose the relief requested herein.

       WHEREFORE, Defendants respectfully request the Court to grant the relief requested herein

 and enlarge the page limitation of Local Rule 7.1(c)(2) to 40 pages for the Defendants’ motion to

 dismiss, and grant such further relief as the Court deems just and proper.

 September 4, 2019                                     Respectfully submitted,

                                                       FUERST ITTLEMAN DAVID & JOSEPH
                                                       Attorneys for Defendants
                                                       SunTrust International Center
                                                       One Southeast Third Avenue, Suite 1800
                                                       Miami, Florida 33131
                                                       Telephone: (305) 350-5690
                                                       Facsimile: (305) 371-8989
                                                       Email: ajoseph@fidjlaw.com
                                                       Email: aittleman@fidjlaw.com
                                                       Email: crajotte@fidjlaw.com
                                                       Secondary Email: lcabrera@fidjlaw.com

                                                       By: /s/ Allan A. Joseph
                                                       Allan A. Joseph
                                                       Florida Bar No.: 893137
                                                       Andrew S. Ittleman
                                                       Florida Bar No.: 0802441
                                                       Christopher Rajotte
                                                       Florida Bar No.: 107742


                                        CERTIFICATE OF SERVICE
       I hereby certify that on September 4, 2019, the foregoing document is being served on the all
 counsel of record, either by transmission of Notices of Electronic Filing generated by CM/ECF or in
 some other authorized manner for those counsel or parties who are not authorized to receive Notices
 of Electronic Filing through the CM/ECF system.

                                                     By: /s/ Christopher Rajotte
                                                          Christopher Rajotte
                                                     Page 3 of 3

                                         FUERST ITTLEMAN DAVID & JOSEPH
      ONE SOUTHEAST THIRD AVENUE, SUITE 1800, MIAMI, FL 33131 • T: 305.350.5690 • F: 305.371.8989 • WWW.FIDJLAW.COM
